NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted June 10, 2021*
                                 Decided June 14, 2021

                                         Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       MICHAEL S. KANNE, Circuit Judge

                       DIANE P. WOOD, Circuit Judge

No. 20‐3143

UNITED STATES OF AMERICA,                       Appeal from the United States
     Plaintiff‐Appellee,                        District Court for the Northern
                                                District of Illinois, Eastern Division.

      v.                                        No. 94 CR 339‐11

LINDA HARDISON,                                 Robert W. Gettleman,
     Defendant‐Appellant.                       Judge.

                                       ORDER

       Linda Hardison petitioned for a writ of coram nobis and asked the court to nullify
her decades‐old drug conviction on the ground that evidence discovered after trial
proved her innocence. The district court denied the motion because it had considered
and rejected the same argument years ago when Hardison presented it in a habeas




      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20‐3143                                                                         Page 2

petition. Because Hardison has not shown a fundamental error in her convictions, and
because coram nobis is not a vehicle to relitigate unsuccessful claims, we affirm.

        Linda Hardison was convicted in 1994 of (1) possession of cocaine with the intent
to distribute and (2) conspiracy to distribute cocaine. 21 U.S.C. §§ 841(a)(1), 846. She had
worked as a bookkeeper for the so‐called Shabazz Meat Company, which was a front
for a drug ring. While preparing to try the conspiracy charge (for the second time, after
the court declared a mistrial on that count alone), prosecutors learned of a taped
conversation between two codefendants in which one hinted that he planned to testify
falsely. Neither of these codefendants testified at Hardison’s conspiracy trial, but she
was convicted based on other evidence: for instance, two stashes of cocaine were found
in her home, and she had knowledge of the company’s financial records because she
had served as its bookkeeper. The court sentenced Hardison to 188 months in prison,
and we affirmed the convictions on direct appeal. See United States v. Smith, 107 F.3d 13
(7th Cir. 1997).

         In 2000, while in prison, Hardison petitioned unsuccessfully for relief
under 28 U.S.C. § 2255. She presented evidence including the recorded conversation
between her codefendants; post‐trial affidavits by one of those codefendants who
questioned his recollection of the conspiracy; and additional affidavits by another
codefendant who recanted part of his testimony against her. In her view, this evidence
proved that she had been framed and the government had suborned perjury at her
trials. She also brought time‐barred and procedurally defaulted constitutional claims
(alleging both ineffective assistance of counsel and a violation of Brady v. Maryland,
373 U.S. 83 (1963)), and argued that the court could review them under the actual‐
innocence standard the Supreme Court set forth in Schlup v. Delo, 513 U.S. 298, 314–15
(1995).

       The district court denied the motion. Because the government had presented
ample evidence to convict Hardison without relying on the challenged testimony, it
found that she had not demonstrated actual innocence. Also, the court saw nothing to
indicate that the government was aware of any false testimony. Although the defaulted
claims remained unreviewable, the court noted that they too lacked merit.

        After her release from custody, Hardison petitioned the court in 2020 for a writ
of coram nobis, see 28 U.S.C. § 1651, which provides the same type of relief as § 2255 but
is available only when the defendant no longer is in custody. United States v. Delhorno,
915 F.3d 449, 452 (7th Cir. 2019). Her petition focused on the same evidence presented in
No. 20‐3143                                                                            Page 3

her § 2255 motion and relied on the same arguments: she again maintained her
innocence and insisted that the government suborned perjury.

        The district court denied the petition for three reasons. First, a writ of coram nobis
may issue only when an error of fundamental character invalidates the conviction, and
Hardison had shown no fundamental error because—as the court determined 19 years
earlier when it denied her § 2255 motion—her proffered evidence did not establish her
innocence. Second, Hardison was attempting to relitigate issues already resolved
against her. Third, coram nobis may not provide relief beyond what the defendant could
have obtained while in custody, and under § 2255(h) Hardison could not have brought
her claims in a successive habeas petition.

        On appeal, Hardison challenges only the first of the district court’s reasons for
denying her petition. She argues that the court inappropriately considered each piece of
evidence in isolation and ignored their collective weight when concluding that she had
not demonstrated her innocence. She maintains that the documents she provided—the
transcript of her codefendants’ recorded conversation and the affidavits from witnesses
who later recanted—undermine the factual basis for her conviction when considered
collectively, even if none does so alone.

       The district court reasonably determined based on the totality of the relevant
evidence that Hardison had not shown her innocence of the drug crimes. At most,
Hardison’s post‐conviction evidence called into question the veracity of three of her
codefendants’ testimony. But as the district court explained, we had no trouble
upholding the jury’s conviction based on evidence apart from that testimony, such as
the cocaine stashed in her home and her familiarity with the Shabazz Meat Company’s
financial records. See Smith, 107 F.3d at *11.

        In any event, Hardison does not address the court’s two other grounds for
denying relief. As the court explained, Hardison may not use a coram nobis petition to
relitigate issues already resolved against her in § 2255 proceedings on a full record after
an opportunity to be heard. See United States v. Keane, 852 F.2d 199, 206 (7th Cir. 1988).
Even if she could, the writ could provide only the relief that she could have obtained
while in custody, and the restrictions of § 2255(h) on successive § 2255 motions would
bar relief were she still in prison. See Keane, 852 F.2d at 204.

     For these reasons, and because Hardison’s other arguments are meritless, we
AFFIRM the judgment.